DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality: Page 7, paragraph [0031], line 7, “50” should be “504”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-4 are objected to because of the following informality: claim 2, line 6, “second plurality” should be “a second plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa (US Pat. Pub. No. US 2012/0236381 A1).
Regarding claim 1, Oikawa discloses an apparatus, comprising: a multi-polygon 36, the multi-polygon 36 including: a first polygon 36a including a first plurality of outwardly-facing mirrored facets; a central axis 36c; and a second polygon 36b including a second plurality of outwardly-facing mirrored facets angularly offset about the central axis 36c relative to the first plurality of outwardly-facing mirrored facets, the second polygon 36b positioned relative to the first polygon 36a along the central axis 36c, wherein the first and second polygons 36a, 36b are rotatable about the central axis 36c (paragraphs [0082]-[0087]; Figs. 2, 5A and 5B).
Regarding claim 2, Oikawa discloses wherein the multi-polygon 36 further includes: a first plurality of effective facets defined by portions of the first plurality of outwardly-facing mirrored facets that are overlapped by portions of the second plurality of outwardly-facing mirrored facets; and a second plurality of effective facets defined by portions of the second plurality of outwardly-facing mirrored facets that are overlapped by portions of the first plurality of outwardly-facing mirrored facets, wherein the second plurality of effective facets are circumferentially interleaved with the first plurality of effective facets about the central axis 36c (Figs. 5A and 5B).

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest: “cyclically directing pulsed light from a light source to alternating ones of a first plurality and a second plurality of effective facets as the first and second polygons rotate about the central axis, the first plurality of effective facets defined by portions of the first plurality of outwardly-facing mirrored facets that are overlapped by portions of the second plurality of outwardly-facing mirrored facets, the second plurality of effective facets defined by portions of the second plurality of outwardly-facing mirrored facets that are overlapped by portions of the first plurality of outwardly-facing mirrored facets, wherein the second plurality of effective facets are circumferentially interleaved with the first plurality of effective facets about the central axis” as set forth in the claimed combination.
Independent claim 18 is allowable over the prior art of record because the prior art of record does not teach or suggest: “command a second motor to move a separator in sync with the rotation of the first and second polygons to cyclically direct pulsed light from a light source to alternating ones of the circumferentially interleaved first plurality 

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohmiya (US Pat. Pub. No. US 2011/0228032 A1) discloses an optical scanning device including: a light source; and a multi-polygon, wherein the multi-polygon including: a first polygon, a central axis, and a second polygon positioned relative to the first polygon along the central axis.
Yuasa (US Pat. Pub. No. US 2017/0003501 A1) discloses an optical scanning device including: a light source; and a multi-polygon, wherein the multi-polygon including: a first polygon, a central axis, and a second polygon.
Nakano (US Pat. Pub. No. US 2019/0004448 A1) discloses an optical scanning device including: a light source; and a multi-polygon, wherein the multi-polygon including: a first polygon, a central axis, and a second polygon.
Yuasa (US Pat. Pub. No. US 2019/0146371 A1) discloses an optical scanning device including: a light source; and a multi-polygon, wherein the multi-polygon including: a first polygon, a central axis, and a second polygon.
Steffas et al. (US Pat. Pub. No. US 2019/0151944 A1) discloses an optical scanning device including: a light source; and a multi-polygon, wherein the multi-polygon including: a first 
Sapir (US Pat. Pub. No. US 2019/0310469 A1) discloses an optical scanning device including: a light source; and a multi-polygon, wherein the multi-polygon including: a first polygon, a central axis, and a second polygon positioned relative to the first polygon along the central axis.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
May 11, 2021